Citation Nr: 1417827	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  07-23 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for joint pain, not including the left shoulder or lumbar spine, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic headaches, to include as due to an undiagnosed illness.

3.  Entitlement to an initial disability rating in excess of 30 percent prior to November 13, 2013, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to October 1988 and October 1990 to August 1991, and had additional service in the Army National Guard.

This case came to the Board of Veterans' Appeals (Board) on appeal from June 2006 and November 2009 rating decisions of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.

In the June 2006 rating decision, service connection for joint pain and headaches was denied.  In the November 2009 rating decision, service connection for PTSD was granted and the Veteran was assigned a 30 percent rating, effective February 18, 2009.  In a December 2013 rating decision, his PTSD rating was increased to 50 percent, effective November 12, 2013.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and the Veteran has not been granted the maximum benefit allowed; thus, the PTSD increased rating claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran presented personal testimony before a Decision Review Officer in March 2007 and the undersigned Veterans Law Judge at the RO in December 2008.  The transcripts of those hearings have been associated with the Veteran's claims folder.

Regarding the TDIU claim, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (the Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Here, the issue of entitlement to a TDIU has been specifically raised by the Veteran, and as such, it is also considered to be on appeal.

The instant issues were most recently remanded by the Board in October 2013, and the case has been returned to the Board for adjudication.  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed tension headaches are not the result of an undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence that the currently diagnosed tension headaches are related to active military service or service-connected disability.

2.  The Veteran's joint pains, currently diagnosed right bicipital tendinitis/tendinopathy, right greater trochanteric pain syndrome or greater trochanteric bursitis, and right pes anserine bursitis, are not the result of an undiagnosed illness that was shown during active service or currently manifested to a compensable degree; and there is no evidence that the currently diagnosed right bicipital tendinitis/tendinopathy, right greater trochanteric pain syndrome or greater trochanteric bursitis, and right pes anserine bursitis are related to active military service or service-connected disability.

3.  Throughout the entire appeal period, the Veteran's PTSD has been manifested by symptoms such as anxiety, depression, flashbacks, nightmares, intrusive memories, avoidance, sleep impairment, irritability, anger outbursts, violent acts, hypervigilance, startle response and panic attacks, all resulting in moderate social and occupational impairment; occupational and social impairment with deficiencies in most areas is not shown.


CONCLUSIONS OF LAW

1.  The Veteran's claimed tension headaches were not incurred in or otherwise related to active service or service-connected disability, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 3.317 (2013).

2.  The Veteran's claimed joint pains (other than left shoulder and low back joint pain), diagnosed as right bicipital tendinitis/tendinopathy, right greater trochanteric pain syndrome or greater trochanteric bursitis, and right pes anserine bursitis, were not incurred in or otherwise related to active service or service-connected disability, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 3.317 (2013).

3.  Prior to November 12, 2013, the criteria for a 50 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).

4.  Beginning November 12, 2013, the criteria for a disability rating greater than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letters dated in January 2006, June 2006, September 2007, and April 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The June 2006, September 2007, and April 2009 letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the initial, January 2006 VCAA notice regarding his service connection claims was sent to the Veteran prior to the decision in Dingess, and accordingly this notice did not address disability evaluation and effective date considerations.  The Board finds, however, that the Veteran was not prejudiced by this omission.  The Veteran was provided Dingess-compliant notice in June 2006, September 2007, and April 2009.  The most recent readjudication of the claims was in a December 2013 Supplemental Statement of the Case.  Therefore, there are no notice deficiencies requiring corrective action in this case.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

With respect to the Veteran's claim for higher initial rating for his PTSD, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for PTSD has already been granted, VA's VCAA notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims.  These arguments have generally referenced the applicable law and regulations necessary for a grant of service connection and increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013). 

In this case, the Veteran was provided VA examinations in for his service-connected disabilities in August 2011 (with an October 2011 addendum) and November 2013.  Also of record is a November 2012 independent medical opinion.  The examiners considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Based on the foregoing, the examiners concluded that the Veteran's headaches and joint pain were not due to or aggravated by an event, disease, or injury incurred during active service or a service-connected disability.  Also, these disabilities were attributed to known clinical diagnoses and were therefore not due to an undiagnosed illness.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinions provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examination most recently in November 2013.  All the VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the November 2013 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the August 2011 (with an October 2011 addendum) and November 2013 VA examinations and reports, the November 2012 independent physician's opinion, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its July 2011 and October 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

I. Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Additionally, any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board observes that the provisions of 38 C.F.R. § 3.310 were amended effective as of October 20, 2006, during the pendency of the instant appeal.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by service-connected one is judged.  Although the VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the non-service connected disability before an award of service connection based on aggravation may be made.  This had not been the VA's practice and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason and as the Veteran's claim was pending before the regulatory change was made, the Board will consider his claim under the prior version of 38 C.F.R. § 3.310 as it is more favorable to the Veteran.

In the present case, the Veteran has contended that he suffers from joint pain and headaches that are manifestations of one or more undiagnosed illnesses resulting from his service in the Southwest Asia theater of operations.

With regard to such claims, in November 1994, Congress enacted the Persian Gulf War Veterans' Benefits Act, as title I of Public Law No. 103-446.  That statute, in part, added a new section 1117 to title 38, United States Code, authorizing VA to compensate any Persian Gulf Veteran suffering from a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  In establishing the presumptive period, the Secretary was to review any credible scientific or medical evidence, the historical treatment afforded other diseases for which service connection is presumed, and other pertinent circumstances regarding the experience of Persian Gulf Veterans.

In February 1995, VA implemented the Persian Gulf War Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 3.317, which defined qualifying Gulf War service, established the presumptive period for service connection, and denoted a broad but non-exclusive list of signs and symptoms which may be representative of undiagnosed illnesses for which compensation may be paid.  In the original version of 38 C.F.R. § 3.317, the presumptive period during which a Veteran had to experience manifestations of a chronic disability was two years after the date on which he last performed active service in the Southwest Asia theater of operations during the Gulf War.  In April 1997, VA published an interim rule which extended the presumptive period to December 31, 2001.  This extension of the presumptive period was adopted as a final rule in March 1998, and, in October 1998, Public Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which codified the presumption of service connection for manifestations of an undiagnosed illness.

The Veterans Education and Benefits Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), amended various provisions of 38 U.S.C.A. §§ 1117, 1118.  Section 202 of the VEBEA re-styled the term "chronic disability" in 38 U.S.C.A. § 1117 as "qualifying chronic disability," and expanded compensation availability for Persian Gulf Veterans to include "a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms," as well as "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service-connection."

The VEBEA also codified, in statute, with slight modification, the non-exclusive list of signs or symptoms recognizable under 38 C.F.R. § 3.317(b), in new 38 U.S.C.A. § 1117(g), to include (2) Unexplained rashes or other dermatological signs or symptoms and (3) Headache.  In addition, the VEBEA extended the presumptive period, during which an undiagnosed illness must be manifested to the requisite 10 percent degree, to December 31, 2006.  The changes effected by the VEBEA were mandated to become effective on March 1, 2002.  The presumptive period has since been extended to December 31, 2016.  To afford the Veteran the maximum benefit of the law, to whatever extent those changes are pertinent to the issues in this case, the Board will consider both the pre- and post-VEBEA law.

In order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez  v. Principi, 19 Vet. App. 1 (2004).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome (IBS), as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi symptom illness.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2) (2013); 75 Fed. Reg. 61995-97 (Oct. 7, 2010) (adding diabetes and multiple sclerosis as examples of chronic multi-symptom illnesses of partially understood etiology and pathophysiology).

38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  See 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (amending 38 C.F.R. § 3.317(c) to allow for presumptive service connection for nine infectious diseases).  As none of the enumerated diseases are at issue in this case, the Board has omitted listing the diseases or discussing them. 

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a). "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Specifically, a Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d) (2013); 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (reordering this part of the regulation to 38 C.F.R. § 3.317(e)).  The Persian Gulf War is defined as the period beginning August 2, 1990, and ending on a date to be prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  In other words, there has been no end date established yet for the Persian Gulf War periods.  The Veteran's military records document that he served in Southwest Asia during the pertinent time period.  Therefore, the above-described provisions possibly apply to this case.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317  but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 are warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

II. Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's PTSD has been evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders outlined in Diagnostic Code 9440.  Pertinent portions of the general rating formula for mental disorders are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships..............................70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships......................50 percent

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).....................30 percent 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995).

According to the DSM-IV, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work). 

Factual Background and Analysis

I. Service Connection

The Veteran contends that exposure to pollutants while serving in the Persian Gulf has resulted in headaches and joint pain, to include as due to an undiagnosed illness.  He has reported bilateral knee pain after jumping out of a big truck during service in 1991, and that constantly carrying heavy gear has caused shoulder pain.  

The record shows that the Veteran served during Operation Desert Storm in South West Asia.  The military has confirmed the Veteran's exposure to dangerous levels of hexamethylene diisocyanate (HDI), which is an ingredient in chemical agent resistant coating (CARC) paint.  As such, the Veteran is considered a Persian Gulf Veteran for purposes of 38 C.F.R. § 3.317.  Thus, the crucial inquiry here that must be addressed is whether the evidence supports a finding of a "qualifying chronic disability" manifested by an undiagnosed illness as defined above for these claimed disabilities.

A review of the Veteran's service treatment records shows no complaints for or treatment of joint pain or headaches.  In a June 1991 post-deployment questionnaire, the Veteran specifically denied any diseases or injuries while in the Southwest Asia region.  

In a June 1992 physical examination, the Veteran denied any joint problems or headaches, and physical examination was within normal limits.  

In a December 2004 Gulf War Registry examination (with additional testing in January 2005 and June 2005), the Veteran reported headaches with morning weakness.  He reported their onset in 1992.  MRI of the brain was unremarkable.  Following a neurology consult, the Veteran was diagnosed as having "tension/occipital headaches."  The examiner noted that following a rheumatology consult, the Veteran had arthralgias of undetermined etiology, but was noted to have "probable gulf war syndrome."  The Veteran reported the onset of joint pains in 1995 and the pains come and go.  X-rays of the knees, shoulders, and hips were all unremarkable.  CRP (C-reactive protein) was elevated, but other labs were within normal limits.  The examiner provided the following medical opinion: "based on current guidelines from the Central VA Office, ANY illness, disease, condition, or symptom (diagnosed or undiagnosed, present or future) which is recognized in any patient who served in the Persian Gulf region during the specified time, 'may possibly' be related to exposure to an unknown toxic waste or other environmental hazard that occurred during such service.  This medical opinion is subject to modification pending further written guidance from the VA Central Office."  

In an August 2005 VA treatment note, the Veteran was seen for complaints of headaches.  Noted was their onset was 6 to 7 years prior.  He did not report any onset during his military service.  

The Veteran was afforded a VA examination in June 2006 during which he reported joint pains-mainly in the low back and left shoulder.  No diagnosis or opinion was provided regarding joint pain other than in the low back and left shoulder.  Also, he did not report any in-service injuries to any joints.  

That same month, the Veteran underwent a separate VA examination regarding his headaches.  The Veteran reported their onset in 1994.  The examiner diagnosed mild to moderate tension headaches that are stable on medication.  No etiological opinion was provided.  

In an October 2006 buddy statement, the Veteran's Contact Team Leader indicated that the Veteran was physically fit before he went into service, and upon return, he could barely pass the minimum PT requirements.  He indicated that the Veteran could no longer perform the physical work he was able to before the deployment due to chest pains, headaches, difficulty walking due to pain in his knees and ankles, difficulty breathing, and muscle and joint soreness.  

In July 2009, the Veteran was afforded a VA examination of his joints and for his headaches.  He reported migratory joint pain since 1995-in his right shoulder, bilateral knees, bilateral hips, bilateral hands, and bilateral elbows.  The examiner found no evidence of a joint disease as his symptoms are part of generalized whole body pain of unknown etiology.  The examiner indicated that multiple disease could cause it and it would speculative to provide a diagnosis.  Regarding the Veteran's headaches, the examiner diagnosed him as having tension headaches from chronic fatigue syndrome.  The examiner also noted that the Veteran "has significant PTSD, mental problems which can cause headaches which [are] not related to chronic fatigue syndrome."  Then, the examiner stated that the Veteran's fatigue and headaches are less likely than not related to his military service, including CARC exposure.  In reaching this conclusion, the examiner pointed to the fact that fatigue and headaches can be caused by multiple etiologies including different types of hepatitis, primary cholangitis, and mental health disorders.  The examiner also opined that the Veteran's generalized joint pain is less likely as not related to his military service because his symptoms have multiple etiologies including hepatitis, muscle pathologies, primary cholangitis, and mental health disorders.

The Veteran was afforded another VA examination in August 2011, during which he was diagnosed as having tension-type headaches, right bicipital tendinitis/tendinopathy, right greater trochanteric pain syndrome or greater trochanteric bursitis, and right pes anserine bursitis.  Regarding the Veteran's tension headaches, the examiner indicated that this is the most prevalent type of primary headaches in the general population.  The examiner included an excerpt from medical literature regarding the pathophysiology of tension headaches.  Regarding the right bicipital tendinitis/tendinopathy, right greater trochanteric pain syndrome or greater trochanteric bursitis, and right pes anserine bursitis, the examiner provided a discussion about the mechanics of these disabilities and how they are common in physically active patients.  The examiner did not provide specific opinions as to the etiology of the Veteran's headaches and joint pains.  

The Veteran provided an addendum to his August 2011 examination in October 2011.  The examiner concluded that the Veteran's headaches are ascribed to a known disease entity and are not likely related to the Veteran's active service, including exposure to CARC paint.  In reaching this conclusion, the examiner noted that tension headaches are common in the general population without any relationship to military activities or CARC exposure.  Regarding the joint pains (right bicipital tendinitis/tendinopathy, right greater trochanteric pain syndrome or greater trochanteric bursitis, and right pes anserine bursitis), the examiner indicated that these are ascribed to known disease entities.  The examiner indicated that these disorders are generally caused or aggravated by muscle tendon overuse or wear and tear over time due to cumulative motion.  He noted that the Veteran was very athletic, played football, and enjoyed jogging.  Additionally, he has operated a forklift for more than 10 years.  The examiner concluded that all these "factors can potentially increase risk for repetitive muscle/tendons micro injury."  

In November 2012 an independent physician's opinion was provided.  Following review of the Veteran's claims file, including his service treatment records and previous VA examination reports, the independent physician opined that the "right bicipital tendinitis/tendinopathy, right greater trochanteric pain syndrome or greater trochanteric bursitis, and right pes anserine bursitis [were] less likely than not (less than 50 percent probability) incurred in or caused by or aggravated by the claimed in-service injury, event, or illness."  In reaching this conclusion, the physician pointed to the fact that the Veteran did not have any complaints of joint problems in service, nor did he recall any injury to these joints.  Rather, the physician noted that Veteran's joint symptoms are a result of overuse and wear/tear over time.  Finally, he had not evidence of any underlying arthritis of the affected joints.  

In November 2013, the Veteran's claims file was reviewed by another examiner to provide an additional opinion as to secondary service connection for his joint and headache disorders.  The examiner was asked to specifically determine whether any joint or headache disorders were caused or permanently aggravated by his service-connected PTSD and fatigue.  Following review of the claims file, including all previous VA examination reports, the examiner opined that "[i]t is unlikely that the Veteran's claimed headache and/or joint disorder[s] were caused or have been permanently aggravated by any service-connected disorder, including PTSD and fatigue."  In reaching this conclusion, the examiner pointed to the rationale in previous examination reports.  Additionally, the examiner indicated that relevant medical literature does not support finding that the claimed headache and joint disorders could be caused by or permanently aggravated by any service-connected disorder-including PTSD and fatigue.  

As to the Veteran's headaches and joint problems, the Board has considered that joint pain and headaches and symptoms are listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection.  38 U.S.C.A. § 1117(g)(5) and (6); 38 C.F.R. § 3.317(b)(5) and (6).  However, in the present case, the Veteran's joint pain has been attributed to a specific diagnosis, right bicipital tendinitis/tendinopathy, right greater trochanteric pain syndrome or greater trochanteric bursitis, and right pes anserine bursitis, by an August 2011 VA examiner.  Moreover, the Veteran's headaches have been diagnosed as tension headaches by the August 2011 VA examiner.  No medical professional has attributed the Veteran's tension headaches, right bicipital tendinitis/tendinopathy, right greater trochanteric pain syndrome or greater trochanteric bursitis, or right pes anserine bursitis to service in the Persian Gulf-including the documented in-service exposure to CARC paint.  

The Board is aware that the opinions from the December 2004 Gulf War Registry examination, provided an equivocal opinion as to the possible etiology of the Veteran's complaints.  He noted probable gulf war syndrome, but then stated that these complaints may possibly be related to exposure to toxins in service.  The Court has held that medical opinions that are equivocal in nature, such as those expressed in speculative language (e.g., "could have caused"), do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As this opinion was equivocal, the Board finds that it lacks any probative value.  

The Board finds it significant that, the August 2011 VA examiner (including his October 2011 addendum opinion) and the November 2012 independent physician specifically concluded that the Veteran's joint problems were due to overuse and wear and tear, and not caused by exposure to toxic substances while serving in the Persian Gulf region.  Additionally, the August 2011 VA examiner opined that the Veteran's medical literature does not support a finding that the most common type of headaches, tension headaches, are related to service in the Persian Gulf Region.  The Board finds the well-reasoned and documented diagnoses by the August 2011 VA examiner finding specific diagnoses for which to attribute the Veteran's headaches and joint problems to be the most probative evidence of record.  Therefore, the Veteran's headaches and joint problems are attributed to known clinical diagnoses.  See 38 C.F.R. § 3.317(a)(1)(ii).  As such, to the extent his headaches and joint pains are explained, the associated disabilities are not "undiagnosed" or "medically unexplained" for purposes of applying the Persian Gulf presumption.  38 C.F.R. § 3.317(a)(2)(i) and (ii).  In summary, presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted here for his headaches and joint problems, other than those associated with his left shoulder and back.

With respect to granting service connection for these claims on a direct basis, the Board notes that no medical professional has attributed his symptoms or underlying diagnosed disorders to the Veteran's military service.  In this regard, the Board finds that the August 2011 examination report, with October 2011 addendum and November 2012 independent opinion, weighs against a finding that the Veteran has current headache and joint disabilities (other than left shoulder and back) related to disease or injury in active service.  The Board finds the opinions expressed in the 2011 examination reports to be credible and probative.  The August 2011 report and October 2011 addendum were based on interviews with the Veteran, his reported medical history, appropriate diagnostic testing, and physical examination.  Further, a complete and thorough rationale is provided for the August 2011, October 2011, and November 2012 opinions from the VA examiner and independent physician.

As to granting any of these disabilities on a secondary basis, the Board notes that the November 2013 VA examiner specifically found that the Veteran's tension headaches, right bicipital tendinitis/tendinopathy, right greater trochanteric pain syndrome or greater trochanteric bursitis, and right pes anserine bursitis were not caused or aggravated by his service-connected disabilities-including PTSD and fatigue.  In reaching this conclusion, the examiner noted that medical literature does not show a correlation between tension headaches, right bicipital tendinitis/tendinopathy, right greater trochanteric pain syndrome or greater trochanteric bursitis, or right pes anserine bursitis and PTSD or fatigue.  Further, she reiterated the opinions of the August 2011 VA examiner as to the cause of the Veteran's tension headaches, right bicipital tendinitis/tendinopathy, right greater trochanteric pain syndrome or greater trochanteric bursitis, and right pes anserine bursitis.  Thus, they were neither caused by, nor aggravated by, his service-connected PTSD and fatigue.  As such, the preponderance of the evidence is against granting entitlement to service connection for tension headaches, right bicipital tendinitis/tendinopathy, right greater trochanteric pain syndrome or greater trochanteric bursitis, or right pes anserine bursitis as secondary to the Veteran's service connected PTSD and fatigue.  

Indeed, the November 2013 VA examiner concluded that the Veteran's right bicipital tendinitis/tendinopathy, right greater trochanteric pain syndrome or greater trochanteric bursitis, or right pes anserine bursitis was due to wear and tear and usage over time, rather than secondary to his service-connected PTSD or fatigue.  In that regard, the Board acknowledges that the July 2009 VA examination report suggesting some possible association between the Veteran's tension headaches and joint pains with his fatigue and/or mental health disability.  However, the preponderance of the evidence indicates that the Veteran's current tension headaches, right bicipital tendinitis/tendinopathy, right greater trochanteric pain syndrome or greater trochanteric bursitis, and right pes anserine bursitis were neither caused by or aggravated by his service-connected PTSD or fatigue.  Again, the November 2013 VA examiner specifically attributed the problems to mechanical usage and post-service physical employment for the joint disabilities and tension regarding the headaches.  Based on the foregoing, the Board concludes that service connection on a secondary basis for the tension headaches, right bicipital tendinitis/tendinopathy, right greater trochanteric pain syndrome or greater trochanteric bursitis, and right pes anserine bursitis is not warranted.

The Board acknowledges the Veteran's assertions that his current tension headaches, right bicipital tendinitis/tendinopathy, right greater trochanteric pain syndrome or greater trochanteric bursitis, and right pes anserine bursitis are related to his military service or other etiology, to include service-connected disabilities or toxic exposure while serving in Southwest Asia.  The Board also acknowledges the buddy statement submitted by his Contact Team Leader indicating the Veteran's change in stamina following deployment.  In that regard, the Veteran and his team leader can attest to factual matters of which they have first-hand knowledge, such as headaches and joint pains, and their assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the lack of demonstrated medical expertise from the Veteran and his team leader, and the complexity of diagnosing a disability associated with tension headaches, right bicipital tendinitis/tendinopathy, right greater trochanteric pain syndrome or greater trochanteric bursitis, and right pes anserine bursitis and otherwise attributing such disabilities to military service (including in-service exposure to toxins), service-connected disability, or any other etiology, however, the Board concludes that in this case their statements regarding any such diagnoses or opinions as to etiology are not competent evidence and are significantly outweighed by the August 2011, October 2011, and November 2013 VA examiners' conclusions, as well as the November 2012 independent medical opinion, discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Accordingly, the Board finds that the preponderance of the evidence is against service connection for a tension headaches, right bicipital tendinitis/tendinopathy, right greater trochanteric pain syndrome or greater trochanteric bursitis, and right pes anserine bursitis, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Increased Rating

The Veteran seeks a rating in excess of 30 percent prior to November 12, 2013, and in excess of 50 percent thereafter, for his service-connected PTSD.

By way of background, service connection for PTSD was originally awarded in a November 2009 rating decision.  He was assigned a 30 percent rating, effective February 18, 2009.  In a December 2013 Supplemental Statement of the Case and rating decision, the Appeals Management Center increased the Veteran's PTSD rating to 50 percent, effective November 12, 2013.  

The Veteran initially sought VA treatment for PTSD symptoms in 2006.  He underwent a mental health evaluation in March 2007.  At that time, the Veteran reported intrusive recollections, nightmares three to four times a week, psychological and physiological distress when exposed to trauma-related cues, avoidance of war-related/violent films, diminished interest in previously significant activities such as fishing, irritability, exaggerated startle response, concentration problems associated with worries, and hypervigilance.  He denied symptoms of depression, mania, or psychosis.  He reported being married to the same woman since 1995 and has three children, and the social worker indicated that it appears that the Veteran has stable employment and stable marital/familial relationships.  The social worker diagnosed rule/out PTSD, chronic, and assessed current a GAF of 60.  He indicated that the Veteran's chronic physical problems are closely related to his psychological symptoms.  At that time, he commenced VA PTSD classes.  

In January 2009, a Vet Center social worker submitted a letter regarding the Veteran's psychiatric symptoms.  He indicated that the Veteran has PTSD and panic disorder without agoraphobia.  The social worker advised that the Veteran continues to have problems at work due to his irritability, volatility, and his tendency to fly off the handle with both his coworkers and his supervisor.  He also experiences panic attacks, intrusive recollections, and nightmares related to the traumatic events in service.  He fears that he will be attacked, is hypervigilant, has an exaggerated startle response, and experiences excessive physiological arousal when reminded of combat experiences.  The social worker indicated that the Veteran's problems with anger management and frustration have impaired his interpersonal and occupational functioning.  The Veteran prefers solitude and avoids people, and has experienced suicidal thoughts.  He also feels estranged from his family and has a sense of a foreshortened future.   

In October 2009, the Veteran underwent a VA psychiatric examination, during which he reported moderate, intermittent depression, depressed mood, occasional suicidal thoughts, decreased energy, loss of interest, decreased libido, feelings of helplessness/hopelessness, and feelings of worthlessness.  He reported situational anxiety with panic attacks occurring 1-2 times monthly.  The Veteran endorsed difficulty sleeping, hypervigilance, restlessness, nightmares, increased anxiety, and increased difficulty controlling his irritability.  He reported that he avoids contacts at work as he gets upset easily, but denied any family issues and is married with three children.  He advised that he tends to isolate more.  

Mental status examination revealed unremarkable general appearance, psychomotor activity, and speech.  His attitude toward the examiner was friendly, relaxed, attentive.  His affect was constricted and his mood was depressed.  His attention was intact and he was oriented in all spheres.  Thought content and process were unremarkable, and he exhibited no delusions, hallucinations, or impaired judgment.  He was described as average intelligence and understands that he has a problem.  He does not exhibit any inappropriate or obsessive/ritualistic behavior.  The Veteran endorsed panic attacks triggered by thoughts once or twice a month and lasting for a few minutes.  He denied any current homicidal or suicidal thoughts.  The examiner described the Veteran's impulse control as fair as he has episodes of violence, during which he argues with others.  He is able to maintain minimum personal hygiene, and has not problems with his activities of daily living.  His memory is normal.  

The examiner described the Veteran's symptoms as including persistent reexperiencing the traumatic event by recurrent and intrusive recollections of the event.  This occurs through external cues, physiological reactivity to these cues, distressing dreams, images, thoughts, or perceptions.  The Veteran also exhibits symptoms of avoidance and he avoids thoughts, feelings, or conversations associated with this trauma.  Additionally, he avoids activities, places, or people that arouse these recollections.  He had "markedly diminished interest or participation in significant activities."  He reported feeling detached or estranged from others, restricted affect, and sense of a foreshortened future.  The Veteran endorsed persistent symptoms of increased arousal as shown by his difficulty falling/staying asleep, irritability, outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  

The examiner opined that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupation, or other areas of functioning.  He has difficulties getting along with others, works better alones, socially isolates, and has sleep disturbance.  The examiner described this as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  The examiner opined that the Veteran is able to work, best with limited interaction with others, but has some impairment in his work relationships.  The examiner diagnosed PTSD and anxiety with panic attacks.  She assigned a GAF of 60.  

The Veteran was afforded another VA psychiatric examination in November 2013, during which he essentially reported the same symptoms as he reported during previous VA examinations and VA treatment.  The examiner continued the chronic PTSD diagnosis, and added depressive disorder, NOS, secondary to PTSD.  She assigned a GAF of 52.  The examiner opined that the Veteran's PTSD symptoms cause occupational and social impairment with reduced reliability and productivity.  She also noted that the "Veteran's PTSD symptoms-to include chronic sleeping difficulties, problems with concentration and focus, and memory difficulties will interfere with his ability to learn new information at work.  Veteran's depressive mood, poor energy and low motivation will interfere with his capacity to complete tasks at work.  Veteran PTSD symptoms-to include suspiciousness, irritability, emotional detachment and avoidance behaviors will interfere with his ability to establish and maintain effective relationships at work."  She described the Veteran's functional capacity for unemployability as being moderately impaired in most areas, with mild impairment in his ability to understand and follow instructions.  

The Veteran described his symptoms as including depression, being withdrawn, isolation, ahedonia, depressed mood, low energy, poor sleep, poor attention and concentration, forgetfulness, feeling helpless, and hopelessness.  He denied any history of manic or hypomanic episodes.  He reported still being married and now with 4 children total.  The Veteran indicated that his wife "gets upset with me because I get very angry easily."  He described his relationship with his children as good, but they sometimes are scare of him when he gets mad.  His wife complains that he is not affectionate with her or the children.  He states that he has several friends, but prefers to spend time by himself.  The examiner noted the Veteran PTSD symptoms as including depressed mood, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory loss, difficulty understanding complex commands, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

Mental status examination revealed the following:

Appearance: clean, neatly groomed, appropriately casually dressed, drowsy, uses a cane to help him walk
      Orientation: AOX4
      Mood: depressed, anxious
      Affect: restricted
      Speech rate and tone: Unremarkable
      Thought content and progression: Unremarkable
      Tangentially: Unremarkable
      Circumstantiality: Unremarkable
      Loose associations: Unremarkable
      Flight of ideas: Unremarkable
      Suicidal ideation: denied current
      Homicidal ideation: denied current
      Hallucinations: Unremarkable
      Delusions: Unremarkable
      Memory: forgetful
      Attention and concentration: fair to poor
      Fund of knowledge: Good
      Language: Good
      Insight and judgment: Good
      Intelligence: average
      Abstract Reasoning: wnl and a function of intelligence.

A review of VA treatment records during the appeal period show the Veteran's reports of anxiety attacks (twice daily, three times per week), distressing recollections, nightmares, feelings of detachment from others, restricted range of affect, insomnia, hypervigilance, depressed mood, increased anxiety, increased irritability, sleep disturbance, and sexual dysfunction.  He has also been diagnosed as having PTSD, rule/out general anxiety disorder, and depressive disorder, NOS.  His GAF scores have varied from 55-70.  The Veteran does not receive private treatment for his PTSD.  

Upon thorough review of the evidence of record, the Board finds that preponderance of the evidence supports a finding that the Veteran has more nearly approximated reduced reliability and productivity required for a 50 percent rating.  In other words, the Board finds that the Veteran's PTSD symptoms warrant a 50 percent rating, but no higher, for the entire timeframe on appeal.  

In this case, the Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes, however, that the symptoms and manifestations of his PTSD as shown during the numerous VA examinations and the course of outpatient treatment, as well as based on statements by the Veteran do not demonstrate a degree of disability that warrants assignment of a rating greater than 50 percent at any point during the appeal period.  See 38 C.F.R. § 4.7.  Furthermore, the symptoms and manifestations shown throughout the Veteran's treatment are generally consistent throughout the pendency of the applicable appellate time period.  For this reason, further staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119.  

Initially, the Board acknowledges the assigned GAF scores during this period range from 52-70, which suggests mild to moderate impairment of functioning.  That said, an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned.  The percentage rating is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995); 60 Fed. Reg. 43186 (1995).

In this case, the Veteran's manifestations included anxiety, depression, flashbacks, nightmares, intrusive memories, avoidance, sleep impairment, irritability, anger outbursts, violence, some hypervigilance, startle response, panic attacks, lack of motivation, loss of interest, and diminished affect.  However, the Veteran did not exhibit regular suicidal ideation, display obsessional rituals which interfere with routine activities, spatial disorientation, exhibit illogical, obscure, or irrelevant speech, exhibit neglect for personal appearance or hygiene, or near continuous panic attacks.  The Board acknowledges that the Veteran's reported signs and symptoms included some panic attacks, occasional suicidal ideation, and depression and that he tends to keep to himself due to his symptoms.  The Board notes, however, that the Veteran's symptoms otherwise did not prevent him from functioning independently or, as will be discussed in greater detail below, otherwise result in occupational and social impairment with deficiencies in most areas during the timeframe on appeal.

The Board acknowledges the Veteran's competency to report his symptoms, but concludes that the medical evidence of record during the appellate time period that universally finds the Veteran to experience moderate symptoms related to his PTSD of significantly greater probative value.  Additionally, there is evidence showing that the Veteran still has as generally good relationship with his children and a fair relationship with his wife of 17+ years.  The Board notes that when considering the Veteran's overall level of social and occupational impairment, the medical professionals have a presumed greater level of training and expertise in evaluating the severity of PTSD symptoms.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, even if the Board were to concede that the Veteran's PTSD symptoms are sometimes severely disabling, there is no evidence to indicate that such problems adversely affected his social and occupational functioning to a significant degree as to warrant an evaluation in excess of 50 percent.   
 
As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442 (holding that without the examples noted in the rating criteria differentiating a 50 percent rating from a 70 percent rating, evaluation of the psychiatric disability for rating purposes would be extremely ambiguous).  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the Diagnostic Code, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's PTSD symptoms did not cause occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as contemplated by a 70 percent rating.  Nor did the Veteran exhibit total occupational and social impairment as contemplated for a 100 percent rating.

With respect to the Veteran's occupational functioning and impairment, the Board observes the Veteran most recently worked as a forklift operator.  He contends that he had to stop working due to medications causing on-the-job sleepiness and arguments with his boss and coworkers.  Nevertheless, the most recent VA examiner found that the Veteran's PTSD symptoms cause no more than moderate impact on his unemployability.  The Board finds that these statements from the medical profession are more probative as to the issue of occupational impairment due to PTSD symptoms than the Veteran's lay testimony indicating that medication-related sleepiness and arguments with coworkers cause severe occupational impairment.  Thus, the Veteran's PTSD did not result in marked or substantial occupational impairment during the timeframe on appeal.  As such, although the Veteran may have some level of occupational impairment due to his PTSD symptoms, the Board finds that based on the Veteran's work history he did not have deficiencies in work functioning as contemplated for a 70 percent rating or total occupational impairment as contemplated for a 100 percent rating.  In this regard, the Board notes that the 50 percent rating assigned is recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

As to the Veteran's social functioning and impairment, the Board recognizes that the Veteran has self-limited his social activities due to his psychiatric symptoms.  He has reported that he prefers to be alone, but also has a good relationship with his four children and has several friends.  Although the Veteran has certainly experienced problems due to his PTSD symptoms, such problems are contemplated in the current 50 percent rating.  Moreover, although he may limit his social interaction and has prefers to spend time alone, the record demonstrates that the Veteran is currently married and has four children.  As such, although the Veteran may have significant social impairment due to his PTSD symptoms, the Board finds that based on the lay and medical evidence of record he did not have deficiencies in social functioning as contemplated for a 70 percent rating or total social impairment as contemplated for a 100 percent rating.

In summary, during the entire timeframe on appeal, Veteran did not have the degree of deficiencies in social or occupational functioning as contemplated for a 70 percent rating or total social and occupational impairment as contemplated for a 100 percent rating.  He certainly did have deficiencies in these areas, but the greater weight of evidence demonstrates that it was to a degree no more than contemplated by the 50 percent rating currently assigned.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he did not meet the requirements for an evaluation greater than the current 50 percent schedular rating.  

Although the Veteran had some of the criteria for a 70 percent rating, the Board concludes his overall level of disability did not exceed his current 50 percent rating.  See Mauerhan, 16 Vet. App. at 442.  Some of the GAF scores, in this case, could support a higher rating if taken alone.  However, the actual reported symptoms and manifestations repeatedly noted in the record are commensurate with the degree of social and industrial impairment required for the assignment of the current 50 percent disability evaluation.  The Veteran's speech has not been illogical, obscure or irrelevant.  He has not been in a near-continuous state of panic or disorientation.  He has not experienced hallucinations.  He has exhibited some concentration and memory problems, but his thought processes and communication have been overall logical and coherent.  He has not exhibited inappropriate behavior and his personal hygiene has been appropriate.  He has had some social impairment, but he continues to participate in his family life at home.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 50 percent rating at any time during the appeal period. 

In sum, the Board finds reasonable doubt and assigns the Veteran a 50 percent rating for his PTSD for the entire timeframe on appeal.  The Board has considered the Veteran's claim and the lay and medical evidence, but concludes the preponderance of the evidence is against granting a rating in excess of 50 percent for PTSD, and thus, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to both the symptoms he experiences.  Specifically, the Veteran primarily reports intrusive thoughts, depressed mood, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, mild memory loss, impairment of short- and long-term memory loss, difficulty understanding complex commands, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The current 50 percent rating under Diagnostic Code 9411 and are specific for such symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

ORDER

Entitlement to service connection for joint pain, not including the left shoulder or lumbar spine, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for chronic headaches, to include as due to an undiagnosed illness, is denied.

For the entire timeframe on appeal, a 50 percent rating, but no higher, for PTSD is granted.  


REMAND

The Board finds the further evidentiary development is necessary regarding the Veteran's TDIU claim.

The Veteran contends that his service-connected disabilities render him unemployable.  The TDIU issue was first raised by the Veteran's representative in the February 2014 appellate brief.  

In his November 2013 VA examination, the Veteran reported that he last worked in December 2012.  He specifically contends that he had to stop working because his medication would cause him to fall asleep at work.  He also endorsed frequent arguments with coworkers and his supervisor, as well as problems with his memory and concentration, as another reason he is unable to work.  The examiner noted that the Veteran's PTSD symptoms caused no more than moderate impairment of his occupation.  It is unclear what medications are causing him to fall asleep at work, and the November 2013 report did not include a specific opinion as to whether the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  As such, a remand is necessary to appropriately develop the Veteran's TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should provide all required notice in response to the Veteran's most recent claim of entitlement to a TDIU.

2.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim. 

3.  Then, the RO or the AMC should forward the Veteran's claims file to an examiner with the appropriate expertise to provide an opinion with respect to the Veteran's employability.  The Veteran's claims file, including any pertinent evidence contained in electronic files, should be forwarded to the examiner for review in conjunction with the examination.  

The examiner is asked to provide an opinion as to address whether it is at least as likely as not that his service connected disorders alone render him unable to secure and maintain substantially gainful employment.  Any examination conducted must describe any functional impairment and the impact of the service connected disorders on physical and sedentary employment.

The examiner should provide a rationale for all opinions.

It is left to the examiner's discretion as to whether the Veteran should be examined.    

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  When the development requested has been completed, the case should again be reviewed by the RO or the AMC, to include expressly addressing whether the Veteran is entitled to a TDIU rating.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


